Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Acknowledged Receipt
This office action is responsive to an Amendment filed on 06 December 2021.  

The Non-Final Rejection for Claims 1-3, 5-6 and 9 of the last Office action (filed on 21 October 2021) is withdrawn based on Amendment filed on 06 December 2021 (see pages 5-6 in “Remarks”).  A Non-Final Rejection is being re-issued in this paper.

Claim Objections
The following Claim(s) is/are objected to because of the following informalities: 
Claim 1, in line 5, “an elbow piece” should read “at least one elbow piece”.
Appropriate correction is required.


Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following must be shown or the feature(s) canceled from the claim(s):
Claim 5, lines 1-2, “elbow piece rotates 360 degrees freely around the rod”;
Claim 6, lines 2-3, “the washer being adjustable along the length of the flagpole”.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In Claim 3, it is unclear how “an elbow piece” (line 5 in independent Claim 1) becomes two elbow pieces “the elbow piece is a first elbow piece and further comprising a second elbow piece” (lines 1-2 in Claim 3).  For examining purposes, the examiner understands that independent Claim 1 should read “at least one elbow piece” (see paragraph 3 above) in order for there to be a “first” and a “second elbow piece”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyoung (US 9,159,254 B2) in view of Koch et al. (US 589,261).
                
                With respect to independent Claim 1, Oyoung disclose(s): A device for displaying a flag  (Fig. 1) comprising: a pair of spring clamps (clamps shown at end of 270 in Fig. 2) spaced apart about a rod (rod 202 in Fig. 2); an elbow piece (elbow piece 230 in Fig. 2) configured between each of the pair of spring clamps (Fig. 2); and a flagpole (flagpole 110 in Fig. 2) extending from the elbow piece (Oyoung teach(es) a pair of clamps [clamps shown at end of 270 in Fig. 2], but do(es) not appear to teach spring clamps.  However, this functionality is taught in Koch et al. as explained below).
                With respect to independent Claim 1, Oyoung fail(s) to disclose the following italicized portion of Claim 1:   a spring clamp.
                However, Koch et al. teach(es) a device for displaying a flag (Fig. 2) including a spring clamp (A in Fig. 2).  Utilizing spring clamps increases security of the device.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Oyoung, with the teachings of Koch et al., for the purpose of increasing security of the device.

With respect to Claim 5, Oyoung and Koch et al. teach(es) the device of independent Claim 1.  Oyoung and Koch et al. further disclose(s): wherein the elbow piece rotates 360 degrees freely around the rod (Fig. 2 shows the capability of the elbow piece rotating 360 degrees freely around the rod in Oyoung).

With respect to Claim 6, Oyoung and Koch et al. teach(es) the device of independent Claim 1.  Oyoung and Koch et al. further disclose(s): further comprising the flag coupled to the flag pole (flag 110 in Fig. 1), wherein the flagpole further includes a washer (washer at end of 230 in Fig. 2), the washer being adjustable along the length of the flagpole (column 6, lines 37-53; it is understood the open ended endcap is considered a washer as it is adjustable along the length of the flagpole), the washer further for providing adjustment for the flag being of different sizes (column 6, lines 37-53; it is understood that the 

With respect to Claim 9, Oyoung and Koch et al. teach(es) the device of independent Claim 1.  Oyoung and Koch et al. further disclose(s): wherein the flagpole screws into the elbow piece (Fig. 2 and column 6, lines 37 in Oyoung).


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyoung and Koch et al. further in view of Avery et al. (US 2010/0116192 A1).
                
With respect to Claim 2, Oyoung and Koch et al. disclose(s) the device of independent Claim 1.
Oyoung and Koch et al. further disclose(s): further comprising an O-ring and a gasket configured to the rod at the elbow piece assisting in positioning the elbow piece (Oyoung and Koch et al. teach(es) a bolt assisting in positioning the elbow piece [bolt shown in Fig. 2 of Oyoung], but do(es) not appear to teach an O-ring and a gasket.  However, this functionality is taught in Avery et al. as explained below).
                With respect to Claim 2, Oyoung and Koch et al. fail(s) to disclose the following italicized portion of Claim 2: an O-ring and a gasket.
                However, Avery et al. teach(es) a device for displaying a flag (Fig. 1) including an O-ring and a gasket (O-ring 22 and gasket 20 in Fig. 3).  Utilizing an O-ring and a gasket increases security of the device.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Oyoung and Koch et al., with the teachings of Avery et al., for the purpose of increasing security of the device.
Allowable Subject Matter
Claim(s) 3 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form correcting the claim objections and rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, including all of the limitations of the base claim and any intervening claims. 

Reasons for Allowance
The following is an examiner's statement of reasons for allowance for Claim(s) 3: the prior art does not disclose or suggest a device comprising wherein the elbow piece is a first elbow piece and further comprising a second elbow piece wherein the first elbow piece and the second elbow piece are positioned around the O-ring and the gasket is positioned between the first elbow piece and the second elbow piece in combination with the remaining limitations of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
	The following reference(s) relate(s) to a display clamp with freely rotating displays: Wicken et al. (US 9,965,981 B1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239. The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457. The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300. 
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TC/
07 February 2022

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861